\

Case 1:20-cv-10270-RWZ Document 1-1 Filed 02/12/20 Page Loft ATTACHMENT 4 |
JS 44 (Rev. 08/18) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as ,

provided by local rules of. court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
CYNTHIA S. FERNANDES FEDERAL RESERVE BANK OF BOSTON
(b) County of Residence of First Listed Plaintiff MIDDLESEX County of Residence of First Listed Defendant _SUFFOLK
(EXCEPT IN U.S. PLAINTIFF CASES) — (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION.OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if, Known)

Robert Richardson & Edward C. Cumbo, Richardson & Cumbo, LLP, 225
Franklin Street, 26th Floor, Boston, MA 02110, 617-217-2779

 

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government §@ 3 Federal Question : PTF DEF PTF DEF
Plaintiff (U8. Government Not a Party, ) . Citizen of This State O 1 1.1. Incorporated or Principal Place o4 04
of Business In This State
1.2 U.S. Government , 4 Diversity Citizen of Another State O 2 2 Incorporated and Principal Place os os
Defendant (Indicate Citizenship of Parties in Item III} of Business In Another State
Citizen or Subject of a O3 3 Foreign Nation O6 6
Foreign Country

 

 

   
 

RE OF SUIT (Place an “X" in One Box Orly Click here for: Nature of Suit Code Descri
iT NRRUP’

 

110 Insurance PERSONAL INJURY ' PERSONAL INJURY — [0 625 Drug Related Seizure OF 422 Appeal 28 USC 158 1. 375 False Claims Act

    

 

a
C120 Marine 310 Airplane CI 365 Persortal Injury - of Property 21/USC 881 | Cl 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act. © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 : 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
C1 150 Recovery of Overpayment |O 320 Assault, Libel & Pharmaceutical ne ERIGHTS 17.410 Antitrust.

& Enforcement of Judgment Slander Personal Injury 3 $20 CCeeohe 1 430 Banks and Banking
(151 Medicare Act / & 330 Federal Employers’ Product Liability 7 830 Patent C1 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 1 835 Patent - Abbreviated 460 Deportation

Student Loans () 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and

(Excludes Veterans) 01 345 Marine Product Liability G a Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY OR O 480 Consumer Credit

of Veteran’s Benefits 0) 350 Motor Vehicle 1 370 Other Fraud ®. 710 Fair Labor Standards aq ar HIA ( 1 395ff) G 485 Telephone Consumer
(1 160 Stockholders’ Suits 355 Motor Vehicle 0 371 Truth in Lending Act : "10 862 Black Lung (923) Protection Act
OF 190 Other Contract Product Liability (7 380 Other Personal OG 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |G 490 Cable/Sat TV.
O 195.Contract Product Liability | CJ 360-Other Personal Property Damage Relations : 1 864 SSID Title XVI CO 850 Securities/Commodities/
7 196 Franchise Injury {7 385 Property Damage €] 740 Railway Labor:Act O 865 RSI (405(g)) Exchange

0) 362 Personal Injury - Product Liability O 751 Family and Medical C1 890 Other Statutory Actions

Leave Act. C891 Agricultural Acts
01 790 Other Labor Litigation Al LX | | 893 Environmental Matters

   
        

O 870 Taxes (US. Plaintiff

 

 

 

1 210 Land Condemnation C1 440. Other Civil Rights Habeas Corpus: C1 791 Employee Retirement O41 895 Freedom of Information
O 220 Foreclosure 0 441 Voting C1 463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment ® 442 Employment C1 510 Motions to Vacate 0 871 IRS—Third Party C1 896 Arbitration
1 240 Torts to Land 1) 443 Housing/ Sentence 26 USC 7609 O. 899 Administrative Procedure
7 245 Tort Product Liability Accommodations O 530 -General Act/Review or Appeal of
(1 290 All Other Real Property 01 445 Amer. w/Disabilities -] 535 Death Penalty \ bes Agency Decision ‘
Employment Other: CI 462 Naturalization Application C1 950 Constitutionality of
1 446 Amer. w/Disabilities -] 540 Mandamus & Other -]( 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions we
(7 448 Education 01 555 Prison Condition

0) 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

c

V. ORIGIN (Place an “x” in One Box Only)

11 Original O12 Removed from O 3  Remanded from 14 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened : Another District Litigation - Litigation -
(specify) Transfer Direct File

 

 

Cite the U.S. Civil en" under u are filing (De not git tional stgtutes ue sity)
VI. CAUSE OF ACTION quis. C section AOC" Zaqual Posy ht ct of Fish

Brie deseripion “Toa re was discriminated against based on her gender - Equal Pay Act violation (and:

DEMAND S|, Sst wi

 

 

 

CHECK YES only tf demanded in complaint:

 
  

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION
COMPLAINT: UNDER RULE 23, F.R.Cv.P. \ PS JURY DEMAND: .@ Yes CINo

Vill. RELATEDCASE®) $.@KS
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

ae

D.
03/12/2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
